Exhibit 10(c)

 

SECRETARIAL CERTIFICATION OF
RESOLUTIONS ADOPTED BY THE
PERSONNEL COMMITTEE OF THE
BOARD OF DIRECTORS OF
TCF FINANCIAL CORPORATION

 

May 3, 2002

 

Re:                             Amendment of Executive Deferred Compensation
Plan to Allow Election to Receive Current Payment of TCF Stock Dividends.

 

Following discussion, and upon motion duly made, seconded and carried, the
following resolutions were adopted:

 

WHEREAS, this Committee is authorized to amend the TCF Financial Executive
Deferred Compensation Plan (the “Plan”); and

 

WHEREAS, this Committee considers it advisable to amend the Plan to allow
participants whose deferred compensation is invested in TCF stock to elect to
receive current distributions of the dividends paid on such stock;

 

NOW, THEREFORE, it is hereby:

 

RESOLVED, that the Plan is hereby amended by adding a new clause (v) at the end
of subparagraph 10.b. thereof, to read as follows:

 

“(v)         Notwithstanding anything herein to the contrary, an Employee may
elect to receive a current distribution of dividends that would otherwise be
credited to the Employee’s TCF Stock Account.  Such elections shall be made in
such form and at such time or times, and shall apply to such dividends, as the
Committee shall determine; provided, that in no event shall an election be
effective if it is received by the Committee:

 

(A)          more than 30 days after the date on which the amendment adding this
clause (v) is adopted, if the election relates to dividends declared in calendar
year 2002 after the expiration of such 30-day period; otherwise

 

(B)           after December 31 of the calendar year preceding the calendar year
in which the dividends to which the election relates are declared.

 

Except as provided in paragraph 6 hereof, an election to receive a current
distribution of dividends shall be irrevocable upon its receipt by the
Committee, and it shall apply to all dividends that are declared in the calendar
year(s) (or portion thereof) to which the election applies.  Dividends with
respect to which an election described in this paragraph 10.b.v. has been made
shall be distributed to the Employee as soon as administratively feasible after
they would otherwise have been credited to the Employee’s Account.”

 

This amendment shall be effective with respect to dividends that are declared
more than 30 days after the date on which the amendment is adopted.

 

I, Gregory J. Pulles, Secretary of TCF Financial Corporation, do hereby certify
that the foregoing is a true and correct copy of a resolution adopted by the
Personnel Committee of the Board of Directors of TCF Financial Corporation held
on May 3, 2002, and that such resolution has not been modified or rescinded as
of the date hereof.

 

(Corporate Seal)

 

 

Dated:  June 25, 2002

/s/ Gregory J. Pulles

 

Gregory J. Pulles

 

 

--------------------------------------------------------------------------------


Exhibit 10(c)

SECRETARIAL CERTIFICATION OF
RULES AND PROCEDURES ADOPTED BY THE
PERSONNEL COMMITTEE OF THE
BOARD OF DIRECTORS OF
TCF FINANCIAL CORPORATION

 

Re:                             Rules and Procedures Governing Elections to
Receive Current Payment of Dividends on TCF Stock under the Executive and Senior
Officer Deferred Compensation Plans.

 

The TCF Financial Executive and Senior Officer Deferred Compensation Plans (the
“Plans”) have been amended to allow participants whose deferred compensation is
deemed to be invested in TCF stock to elect to receive current distributions of
the dividends paid on such stock.  The amendments authorize this Committee to
establish rules and procedures governing such elections.

 

The following rules and procedures govern elections by participants in the Plans
to receive current distributions of dividends (“Dividend Distribution
Elections”) pursuant to paragraph 10.b(v) of each Plan, as so amended.

 

1.                                       Dividend Distribution Elections may
only be made by Plan participants who are actively employed by a participating
employer.

 

2.                                       Dividend Distribution Elections may
only be made with respect to cash dividends that are declared after June 1,
2002, and that would otherwise be credited to the electing participants’ TCF
Stock Accounts in either Plan.

 

3.                                       Dividend Distribution Elections must be
in 10% increments of the eligible dividends.

 

4.                                       Dividend Distribution Elections
applicable to dividends that are declared after June 1, 2002 and before January
1, 2003 must be received by TCF no later than June 1, 2002.  Each such election
shall be irrevocable upon its receipt by TCF, and it shall apply to all cash
dividends that are declared after June 1, 2002 and before January 1, 2003.

 

5.                                       Dividend Distribution Elections
applicable to dividends that are declared in a calendar year commencing after
December 31, 2002 must be received by TCF prior to January 1 of the calendar
year in which the dividends are declared.  Each such election shall be
irrevocable upon its receipt by TCF, and it shall apply to all cash dividends
that are declared in the calendar year to which it applies.

 

6.                                       Except as provided in paragraph 7, a
separate Dividend Distribution Election must be made for cash dividends that are
declared in each calendar year.  If a participant does not make a Dividend
Distribution Election for a particular calendar year, all dividends that are
declared in that calendar year will be credited to the participant’s TCF Stock
Account.

 

7.                                       A Plan participant who notifies a
participating employer of his or her intent to terminate employment, or who is
notified by a participating employer that his or her employment will be
terminated, may, within 30 days after the date of such notification, make a
one-time Dividend Distribution Election with respect to cash dividends that are
declared in calendar years commencing after the participant’s termination of
employment.  Each such election will be irrevocable (regardless of whether the
participant’s employment terminates pursuant to the notification), and it will
apply to all cash dividends that are declared in calendar years commencing after
the later of:

 

a.                                       the date on which the election is
received by TCF; or

 

b.                                      the date on which the participant’s
employment terminates.

 

These procedures are effective as of May 2, 2002, and they will remain in effect
until they are changed or revoked by further action of the Committee.

 

I, Gregory J. Pulles, Secretary of TCF Financial Corporation, do hereby certify
that the foregoing is a true and correct copy of rules and procedures adopted by
the Personnel Committee of the Board of Directors of TCF Financial Corporation,
effective as of May 3, 2002, and that such rules and procedures have not been
changed or revoked as of the date hereof.

 

(Corporate Seal)

 

 

Dated:  June 25, 2002

/s/ Gregory J. Pulles

 

Gregory J. Pulles

 

 

--------------------------------------------------------------------------------


Exhibit 10(c)

SECRETARIAL CERTIFICATION OF
RESOLUTIONS ADOPTED BY THE
PERSONNEL COMMITTEE OF THE
BOARD OF DIRECTORS OF
TCF FINANCIAL CORPORATION
AND OF AN INDEPENDENT SUBCOMMITTEE THEREOF

 

May 3, 2002

 

Re:                             “De-leveraging” of Executive and Directors
Deferred Compensation Plans.

 

Following discussion, and upon motion duly made, seconded and carried, the
following resolutions were adopted:

 

WHEREAS, this Committee administers, and is authorized to amend, the TCF
Financial Executive Deferred Compensation Plan (the “Executive Plan”), the TCF
Directors Deferred Compensation Plan (the “Directors Plan”), and their related
trusts (the “Trusts”);

 

WHEREAS, this Committee considers it advisable to amend the Executive Plan and
the Directors Plan (collectively, the “Plans”) and their related Trust
Agreements (the “Executive Trust Agreement” and the “Directors Trust Agreement,”
respectively) to eliminate the provisions therein that permit the leveraging of
investments for participants’ accounts;

 

WHEREAS, this Committee also considers it advisable to allow participants to
prepay any loans that have been made to the Trusts on their behalf for the
purpose of leveraging investments;

 

WHEREAS, approval of the sale or disposition of stock of TCF Financial
Corporation (“TCF Stock”) that is held by the Trusts and/or related Plan
interests under the Plans by a committee qualifying under SEC Rule 16b-3(c) (the
“Independent Subcommittee”) is desirable in order that the transactions directed
and authorized hereunder will qualify for exemption under such Rule; and

 

WHEREAS, said Independent Subcommittee consists of all of the members of this
Committee, other than Mr. Strangis;

 

NOW, THEREFORE, it is hereby:

 

RESOLVED, that the Executive Plan is hereby amended by adding an additional
sentence at the end of paragraph 10.c.(I) thereof, to read as follows:

 

“Notwithstanding the foregoing, new borrowings for the purposes described in
this clause (I) shall not be permitted after May 2, 2002.”

 

FURTHER RESOLVED, that the Directors Plan is hereby amended by adding an
additional sentence at the end of paragraph 3.d. thereof, to read as follows:

 

“Notwithstanding the foregoing, new borrowings for the purposes described in
this subparagraph d. shall not be permitted after May 2, 2002.”

 

FURTHER RESOLVED, that the Executive Trust Agreement is hereby amended by adding
an additional sentence at the end of Section 5.1(f) thereof, to read as follows:

 

“Notwithstanding the foregoing, new borrowings for the purpose of purchasing
investments directed by a participant shall not be permitted after May 2, 2002.”

 

FURTHER RESOLVED, that the Directors Trust Agreement is hereby amended by adding
an additional sentence at the end of Section 5(b) thereof, to read as follows:

 

“Notwithstanding the foregoing, new borrowings for the purpose of purchasing
investments directed by a participant shall not be permitted after May 2, 2002.”

 

FURTHER RESOLVED, that the Independent Subcommittee hereby authorizes the
prepayment of loans that have been made to the Trusts for the purpose of
purchasing assets to fund benefits of participants, the sale or disposition of
shares of TCF Stock held by the Trusts, and the deemed sale or disposition of
corresponding derivative interests in such stock by Plan participants, all upon
the following terms:

 

1.                                       Each participant on whose behalf a loan
has been made will have a choice as to whether to prepay the loan.

 

2.                                       Prepayment of an electing participant’s
loan will be made by liquidating a sufficient number of the shares of TCF Stock
that are pledged as collateral for the loan and using the proceeds to repay the
loan.

 

3                                          Shares of TCF Stock that are
liquidated to prepay a loan shall be offered to TCF Financial Corporation for
purchase under its stock repurchase program before they are sold in any other
manner; however, TCF Financial Corporation will be under no obligation to
purchase such stock.

 

4.                                       Subject to the foregoing, prepayment of
a loan will be made as soon as administratively feasible following receipt by
this Committee of a participant’s request.

 

5.                                       Shares of TCF Stock that have been
pledged to secure a loan, and that are not required to repay the loan, shall be
released from encumbrance and allocated to the participant’s account when the
loan has been repaid, as provided in paragraph 10.c.(I) of the Executive Plan
and in paragraph 3.d. of the Directors Plan.

 

                FURTHER RESOLVED, that The First National Bank in Sioux Falls,
as Trustee under the Executive Trust Agreement and the Directors Trust Agreement
(the “Trustee”), is hereby directed to take all actions and to execute all
documents as directed to carry out the intent and purpose of these resolutions,
and the Trustee shall be fully indemnified and held harmless by TCF Financial
Corporation for any related loss to the Trustee, which shall include, without
limitation, any adverse tax consequences and any liabilities, fines, costs or
expenses arising under any securities law, banking law, or other law applicable
with respect to such directions and such actions taken in good faith in reliance
on, and in carrying out, any direction by this Committee or TCF Financial
Corporation or their delegates related to or in connection with these
resolutions; and

 

                FURTHER RESOLVED, that William A. Cooper, Gregory J. Pulles, and
Neil W. Brown, or any one or more of them, are hereby authorized and directed to
take all actions and to execute all documents on behalf of this Committee and
TCF Financial Corporation as they or any of them shall determine to be necessary
or advisable to carry out the intent and purpose of these resolutions.

 

I, Gregory J. Pulles, Secretary of TCF Financial Corporation, do hereby certify
that the foregoing are true and correct copies of resolutions adopted by the
Personnel Committee of the Board of Directors of TCF Financial Corporation, and
an Independent Subcommittee thereof at a meeting held on May 3, 2002, and that
such resolutions have not been modified or rescinded as of the date hereof.

 

(Corporate Seal)

 

 

Dated:  June 25, 2002

/s/ Gregory J. Pulles

 

Gregory J. Pulles

 

 

--------------------------------------------------------------------------------